Citation Nr: 1129204	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, claimed as being secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 30 percent for an acquired psychiatric disorder, to include PTSD, for the period from June 29, 2004 through January 10, 2007.

3.  Entitlement to an initial disability rating higher than 70 percent for an acquired psychiatric disorder, to include PTSD, for the period from January 11, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which declined to reopen the Veteran's claim of service connection for hypertension and a September 2005 rating decision, also issued by the New York RO, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective from June 29, 2004.

As to the Veteran's claim for service connection for hypertension, a timely Notice of Disagreement was received by VA in January 2005.  Following the issuance of the September 2005 rating decision granting service connection for PTSD, a separate Notice of Disagreement which contested the assigned initial disability rating for PTSD was received by the Board in October 2005.

In an October 2005 Supplemental Statement of the Case, VA granted an increased initial disability rating of 70 percent for PTSD, effective from January 11, 2007.  The Veteran has not expressed satisfaction with the assigned disability ratings for PTSD.  Hence, he is presumed to be seeking the maximum available benefit allowed by the law or regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that where a claimant has filed a Notice of Disagreement seeking an increased rating and the RO subsequently assigns an increased rating that is less than the maximum benefit, the claimant's appeal remains active).


Additionally, the Board notes that the Veteran's appeal also initially included the issues of whether new and material evidence has been received to reopen service connection claims for tinnitus and bilateral hearing loss.  Both claims were reopened and service connection was granted for both disabilities in rating decisions mailed to the Veteran in November 2005 and February 2006 respectively.  The Veteran did not express any intention to seek further appeal as to the initial disability ratings assigned for those disabilities.  Accordingly, issues concerning the Veteran's service-connected tinnitus and bilateral hearing loss disorders are not presently on appeal before the Board.

The issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension, claimed as being secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from June 29, 2004 through January 10, 2007, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability an productivity due to symptoms including suicidal ideation; some obsessional rituals which interfered with routine activities; depression; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing social and occupational relationships; depression; anxiety; suspiciousness and distrust of other people; and chronic sleep impairment.  The evidence relevant to that period, however, does not show that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.



2.  For the period from January 11, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to symptoms including sleep disturbances; depression; difficulty making decisions; survivor guilt; emotional detachment from others; fleeting suicidal ideation; exaggerated startle response; hypervigilance; sense of a foreshortened future; memory problems; irritability and low tolerance for frustration, particularly in his occupation; intrusive memories of service; and avoidance of stimuli that triggered thoughts of Vietnam, such as war movies and documentaries.  The Veteran's PTSD was not manifested by total occupational and social impairment due to such symptoms as gross impairment of the Veteran's thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, and no more, for PTSD, for the period from June 29, 2004 through January 10, 2007, have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD, for the period from January 11, 2007, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the issue concerning the Veteran's entitlement to higher initial ratings for PTSD, a pre-rating letter mailed to the Veteran in July 2004 provided notice of the information and evidence needed to substantiate a claim for service connection for PTSD.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, and claims submissions have been associated with the record.  The Veteran's identified private and VA treatment records have also been obtained and associated with the record.  VA psychiatric examinations were afforded to the Veteran in October 2005 and January 2008 to determine the symptoms and severity of his PTSD.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Initial Ratings for PTSD

As discussed, service connection for PTSD was originally granted in the RO's September 2005 rating decision.  At that time, the Veteran's disability for PTSD was rated as being 30 percent disabling, effective June 29, 2004, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  After receipt of additional evidence, a subsequent August 2008 SSOC granted a higher initial disability rating of 30 percent, effective January 11, 2007 and also pursuant to DC 9411.  The Veteran has not expressed a desire to seek an earlier effective date for service connection for PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under DC 9411, which provides the rating criteria for PTSD, a 30 percent disability rating is appropriate where the evidence shows PTSD that is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

A.  Veteran's Contentions

Through his October 2005 Notice of Disagreement and April 2006 substantive appeal, the Veteran asserts entitlement to higher initial disability ratings for PTSD.  In support, the Veteran submitted VA 21-4138 statements in April 2007 and February 2008 which provide summaries of the symptoms that were present at those respective times.  In general, these reported symptoms are consistent with the contemporaneous treatment records and are discussed more fully below.

B.  Higher Initial Rating for PTSD from June 29, 2004 to January 10, 2007

Based upon the evidence, the Board finds that the Veteran is entitled to an initial disability rating of 50 percent, and no more, for the period from June 29, 2004 to January 10, 2007.  Overall, the evidence during that period shows that the Veteran's PTSD was manifested by suicidal ideation, some obsessional rituals which interfered with routine activities, depression, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing social and occupational relationships, depression, anxiety, suspiciousness and distrust of other people, and chronic sleep impairment.  The evidence does not, however, show that the Veteran's PTSD was manifested by such symptoms as illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.
 
Post-service treatment records document that the Veteran was diagnosed with PTSD in February 1985 and has received treatment for various related symptoms since that time.  At the time of his diagnosis in February 1985, the Veteran reported symptoms of disturbed sleep, irritability, tenseness, headaches, occasional loud outbursts, and isolative behavior.  He further reported that he was startled by sharp noises and disliked crowds of people.  According to the Veteran, his fearfulness and tension was worse among crowds of people.  The Veteran reported that despite these symptoms he had been working as an electrician for eight years.  On examination, the treating physician noted that the Veteran's appearance was somewhat unkempt and that the Veteran's conversation was lacking in spontaneity.

At a July 1986 VA examination, the Veteran acknowledged use of substances such as marijuana, amphetamines, LSD, cocaine, and alcohol.  He reported that he had been married and divorced twice.  With regard to his symptoms, he continued to report disturbed sleep with frequent awakenings at night and increased startling.  He also reported increasing anxiety and depression, flashbacks and "visions" of his experiences in Vietnam, and a decreasing social life.  The Veteran related that he had previously attempted to commit suicide on multiple occasions; once by attempting to gas himself, once by cutting his wrists, and on three occasions threatening suicide by the use of a shotgun.  A mental status examination revealed clinical findings which included anger, irritability, lack of motivation in interacting with the examiner, and mild dysphoric affect.  Although the Veteran's judgment and insight were observed as being "mildly present," the Veteran's recent and remote memory were intact.

Subsequent VA treatment records from February to March of 1992 and a VA examination report from July 1992 reflect that the Veteran was hospitalized for in-patient substance abuse treatment and counseling.  Corresponding records show that the Veteran generally maintained a neat appearance.  His thoughts were also clear, focused, and well-associated.  No delusions were reported or noted.  The Veteran's insight and judgment were fair.  At that time, the Veteran reported three prior occasions of suicidal ideation.

VA treatment records from 2001 through 2004 continue to document symptoms of disrupted sleep, depression, blunted affect, intrusive thoughts and memories, avoidance behavior, lack of trust in other people, "hyperalertness," and decreased self-esteem and motivation.  At a July 2004 treatment, the Veteran reported decreased concentration which affected various areas of his life, but which he expressly noted did not affect his job.  Although the Veteran's symptoms appeared to impact his ability to establish and maintain social and occupational relationships, the Veteran did report various close relationships thus indicating that his symptoms did not cause a complete inability to establish and maintain such relationships.  In December 2002, the Veteran reported that he was in a new relationship and was living with his girlfriend and her two teenaged sons, with whom the Veteran stated that he had a close relationship.  In July 2004, the Veteran stated that he had separated with his girlfriend, but was still maintaining close relationships with siblings who lived in his area.

A mental status examination performed at a September 2004 VA treatment revealed symptoms that are essentially consistent with those noted above.  At that time, however, the Veteran reported that he had been sober from drugs and alcohol for four years.  He stated, however, that he believed that his anxiety was now interfering with his family relationships and his ability to deal with others in his business as a self-employed electrician.

At a January 2005 intake evaluation for his VA treatment facility's Vietnam Veterans Readjustment Program, the Veteran reported symptoms as noted above, as well as difficulty in making decisions, memory problems, and instability at his job.  Although the Veteran admitted that he had been avoiding family functions in the last few years, he continued to report good relationships with his siblings.  The Veteran also reported strong relationships with his nephews, and even expressed a strong desire to be married and start a family of his own.  On mental examination, the Veteran demonstrated a flat and sad affect and appeared to be withdrawn.  He expressed fleeting suicidal ideation.  Although the Veteran showed good insight into his psychiatric problems, his judgment appeared to be compromised, particularly in anxiety-provoking situations such as interpersonal relationships.  The Veteran was assigned a Global Assessment of Functioning (GAF) scale score of 52.

At an October 2005 VA examination, the Veteran continued to report employment as a self-employed electrician.  On mental status examination, the Veteran was noted as being casually dressed and demonstrating good grooming and hygiene.  In addition to the symptoms reported previously, he stated that he was experiencing panic and anxiety attacks that seemed to occur without reason.  The Veteran also voiced concern for his concentration, stating that he checked and re-checked his electrical work while on the job to make sure that he performed his work correctly.  The Veteran continued to report some meaningful relationships, including one or two friends with whom he like to ride motorcycles and his brother, who was critically ill with cancer and for whom the Veteran was providing care.  The examiner assigned a GAF score of 52 and concluded that the Veteran appeared to "moderately impaired" in overall functioning.

The Board notes that the records during the period from June 29, 2004 to January 10, 2007 document consistent GAF scores of 52.  In assessing the degree of psychiatric disability, the GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  For the purpose of lending further context to the analysis of GAF scores evidenced in the record, the Board notes that a GAF score of 31 to 40 indicates PTSD that is marked by some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 61 to 70, as provided at the May 2009 VA examination, is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social,  occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  Overall, the assigned GAF score of 52 appears to be generally consistent with the symptoms and overall disability picture shown by the Veteran during the staged period at issue.  As noted above, there is no evidence of symptoms such as illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  Moreover, although the evidence indicates that the Veteran's symptoms did affect his occupation and social relationships, it also shows that the Veteran was able to maintain his employment as an electrician and several close social relationships at all times during the staged period at issue.


The Board acknowledges that the Veteran's PTSD has been marked by some impairment of social and occupational functioning.  Nonetheless, the evidence in the record does not show that the Veteran's disability has, at any time, impaired his occupational functioning beyond that already contemplated by the assigned disability rating for this staged period.  In this regard, the evidence establishes that the Veteran was able to continue employment as an electrician at all times before January 11, 2007.  Moreover, and as discussed above, the Veteran was able to maintain several social relationships and appeared to enjoy leisure activities such as motorcycle riding, gardening, and fishing.  Further, the evidence does not show that the Veteran's symptoms prevented him from performing activities of daily living.  In this regard, the Board observes that the Veteran was able to provide care and comfort for his ill brother.  Finally, the Board also notes that there is no evidence of hospitalization or in-patient therapy for treatment of his PTSD.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

Accordingly, the Board finds that the demonstrated symptomatology during the period from June 29, 2004 through January 10, 2007 is consistent with a 50 percent disability rating under DC 9411.  As such, the Veteran is entitled to a higher initial disability rating of 50 percent and no more for PTSD, for the period from June 29, 2004 through January 10, 2007.  To that extent, this appeal is granted.


C.   Higher Initial Rating for PTSD from January 11, 2007

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 70 percent for PTSD, for the period from January 11, 2007.  In this regard, the evidence relevant to the period from January 11, 2007 does not show that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for the names of close relatives, own occupation, or own name.

In this regard, VA treatment records from January 2007 through May 2011 document ongoing depression, social isolation, and suicidal ideation without specific intent or plan.  At a January 2007 treatment, the Veteran was assessed a GAF score of 41.  In an April 2007 letter which appears to summarize the Veteran's course of VA treatment, the Veteran's treating VA physician, Dr. A.F.M., opined that the Veteran was demonstrating occupational and social impairment due to such symptoms as:  chronic suicidal ideation; speech intermittently illogical, obscure, or irrelevant; chronic anxiety and depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control and chronic fear of losing control; some neglect of personal appearance; difficulty in adapting to work or a worklike setting; and an inability to establish and maintain effective relationships.  He opined further that the Veteran's symptoms had caused the Veteran to lose all confidence in his ability to perform his work as an electrician.  He concluded that, in view of these findings, the Veteran was unemployable.  The Board notes, however, that the symptomatology reported by Dr. A.F.M. in the letter are not evident in the remaining VA treatment notes from 2007 to 2011.

Coinciding with that period of treatment, a January 2007 letter from the Veteran's counselor at the Vet Center, Ms. T.B., relates that she had been counseling the Veteran since October 2006.  With regard to the Veteran's symptoms, Ms. T.B. simply recites the symptoms reported in the January 2005 Vietnam Veterans Readjustment Program intake evaluation.  As listed by Ms. T.B., such symptoms include:  sleep disturbances, depression, difficulty making decisions, survivor guilt, emotional detachment, employment instability, fleeting suicidal ideation, exaggerated startle response, hypervigilance, social avoidance, sense of a foreshortened future, memory problems, traumatic dreams, intrusive recollections, and interpersonal problems.  According to Ms. T.B., these symptoms caused serious impairment in occupational and social functioning and precluded the Veteran from finding gainful employment.

In January 2008, the Veteran was afforded a VA examination to determine the symptoms and severity of his PTSD.  At that time, the Veteran reported that he sporadically worked electrical jobs for his brother, who was a general contractor.  According to the Veteran, he typically worked alone because he did not like to be around other people and had a low frustration tolerance.  By the Veteran's report, his income from this work was marginal.  The Veteran further related that his brother had cancer and that he was taking care of him.  Socially, the Veteran stated that he had seven siblings, but did not maintain contact with any of them, except his brother.  He also reported that he continued to ride motorcycles with one or two friends, but stated that he had recently sold his motorcycle.

On examination, the Veteran demonstrated good grooming and hygiene and was polite and cooperative throughout the interview.  He denied auditory or visual hallucinations or paranoia and spoke in a clear-voiced tone at an average rate of speed and without impediment.  He reported that he experienced intermittent anxiety with no identifiable reason for onset and that he would subsequently feel anxious "all day long."  As he reported at his prior 2005 VA examination, the Veteran stated that he had impaired concentration and that  he continued to frequently check and re-check his work.  Although the Veteran continued to report a long history of suicidal ideation, he stated that he did not have such ideation at the time of the examination.  The Veteran also continued to report avoidance of stimuli that triggered thoughts of Vietnam, such as war movies and documentaries.  He stated that he continued to avoid discussing his military experiences with others.  The Veteran also continued to report nightmares and flashbacks that were triggered by seeing helicopters flying overhead.  He continued to report hobbies such as gardening, fishing, motorcycle riding, and reading science fiction.  Based upon the Veteran's reported history and the findings on examination, the examiner concluded that the Veteran was unemployable and assessed a GAF score of 45.

In a February 2008 statement, the Veteran reported that he was able to maintain relationships with friends and relatives who periodically provided him odd jobs.  According to the Veteran, he received these jobs approximately four or five days per month, and, work days typically were three to six hours long.

The symptomatology reported by Dr. A.F.M. in his April 2007 letter starkly contrasts with that reported in Ms. T.B.'s January 2007 letter and in the VA examiner's January 2008 report.  In cases where there are competent but conflicting medical opinions, as here, several matters must be addressed in determining the relative probative value and weight of the opinions.

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a veteran's medical history, as contained in his claims file.  In cases where an examiner who has rendered a medical opinion has not had an opportunity to review the veteran's medical records, the medical opinion's probative value is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Moreover, the fact that a veteran has received regular treatment from a physician or other doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

In contrasting the medical opinions in this case, the Board recognizes further that the Court has stressed, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  

In view of the foregoing legal landscape, the Board finds that there is no apparent basis for the symptoms reported by Dr. A.F.M. in his April 2007 letter.  As noted above, the VA treatment notes which pertain to treatment from 2007 through 2011 simply do not document such psychiatric symptoms, either reported subjectively by the Veteran or found objectively on clinical examination.  In the absence of such records, it is unclear from the record as to how Dr. A.F.M. has determined that such symptoms are manifested by the Veteran.  In this regard, there is no indication as to whether the symptoms identified in the April 2007 letter were reported by the Veteran or whether they were observed by Dr. A.F.M. over the course of treatment.  Interestingly, the Board notes that Dr. A.F.M.'s name or signature does not appear in any of the VA treatment records in the claims file.  In sum, the Board does not see any factual basis or supporting rationale or reasoning for the findings expressed in Dr. A.F.M.'s April 2007 letter.

By contrast, the VA examiner's January 2008 examination was performed in conjunction with a review of the claims file.  Moreover, a reading of the VA examiner's report indicates that the symptomatology expressed in the report are based upon a full educational history, medical history, psychiatric history, employment history, and family and social history as reported by the Veteran, as well as the VA examiner's mental status examination and behavioral observations noted throughout the course of the examination.  Under the circumstances, the Board affords greater probative weight to the symptoms and findings expressed in the January 2008 VA examination report.
Based upon the symptoms demonstrated in the period from January 11, 2007, the Veteran is not entitled to an initial disability rating higher than 70 percent for PTSD for the period from January 11, 2007.  In this regard, the symptoms manifested by the Veteran during that period include:  sleep disturbances; depression; difficulty making decisions; survivor guilt; emotional detachment from others; fleeting suicidal ideation; exaggerated startle response; hypervigilance; sense of a foreshortened future; memory problems; irritability and low tolerance for frustration, particularly in his occupation; intrusive memories of service; and avoidance of stimuli that triggered thoughts of Vietnam, such as war movies and documentaries.

Despite the foregoing symptoms, the mental status examination performed at the January 2008 VA examination revealed the Veteran to be demonstrating good grooming and hygiene.  Moreover, there is no indication that the Veteran has been unable to perform his activities of daily living.  Hence, there is no evidence that the Veteran has experienced intermittent inability to perform activities of daily living (including maintenance of personal hygiene).  The Veteran was also noted at the examination as being polite and cooperative.  VA treatment records from 2007 to 2011 do not indicate any contrary behavior.  As such, the Board does not find that the Veteran's PTSD was manifested by grossly inappropriate behavior.  Similarly, the evidence does not show that the Veteran's behavior to be grossly inappropriate, nor is there evidence of gross impairment of the Veteran's thought processes or communication.  The Veteran has also consistently denied or not reported any auditory or visual hallucinations or paranoia.  The evidence further shows that the Veteran has been oriented to time and place.  Although the Veteran has demonstrated some impairment of memory, the evidence does not show that the extent of such loss has included memory loss for the names of close relatives, his own occupation, or his own name.  Occupationally, the Veteran admits that he is capable of performing periodic odd jobs given to him by friends and relatives.  Although the Veteran's earnings from such jobs may be marginal, the fact that the Veteran is able to perform these tasks does not indicate the presence of total occupational or social impairment.

Finally, the Board notes that the Veteran's assessed a GAF score has ranged from 41 to 45 since January 11, 2007.  As discussed above, such scores are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Carpenter, 8 Vet. App. at 242-244.  This assessed score is consistent with the Veteran's symptoms, as discussed above.
 
The Board acknowledges that, since January 11, 2007, the Veteran's PTSD has severely impaired his social and occupational functioning.  Nonetheless, the evidence in the record does not show that the Veteran's disability has, at any time, impaired his occupational functioning beyond that already contemplated by the assigned disability ratings.  In short, total occupational and social impairment due to the Veteran's psychiatric symptomatology has not been demonstrated.  In this regard, and as previously noted, the Veteran has been able to maintain social relationships, and in fact, has received occasional jobs from these relationships.  There is no indication in the record that the Veteran has been unable to perform the intermittent work given to him by his friends and relatives.  Moreover, the record does not show that the Veteran has been hospitalized for any period of time for treatment of his PTSD.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the assigned disability ratings.

Under the circumstances, the Board finds that the demonstrated symptomatology in the period from January 11, 2007 is consistent with a 70 percent disability rating for PTSD under DC 9411.  As such, the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent, for the period from January 11, 2007, is denied.
ORDER

Entitlement to an initial disability rating of 50 percent for PTSD, for the period from June 29, 2004 through January 10, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 70 percent for PTSD, for the period from January 11, 2007, is denied.


REMAND

The Court has held that, in the context of a claim to reopen on the basis of new and material evidence, the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a July 2004 letter fails to define for the Veteran the type of evidence that would be considered "new and material," nor does it identify for the Veteran the elements that were lacking in his previous claim and which were the basis of the RO's previous July 1987 denial.  In the absence of such notice, the July 2004 letter does not provide the Veteran with sufficient notice insofar as his request to reopen his claim of service connection for hypertension, claimed as being secondary to PTSD.

Additionally, and as discussed above, a rating decision dated in December 2004 and mailed to the Veteran in January 2005 declined to reopen the Veteran's claim of service connection for hypertension, claimed as being secondary to PTSD.  In a timely Notice of Disagreement which was received by VA in January 2005, the Veteran expressed his intention to appeal that decision.  Nonetheless, VA has yet to readjudicate the Veteran's claim in a Statement of the Case.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when a Veteran files a timely Notice of Disagreement and no Statement of the Case is issued, the Board should remand the issue to the RO for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  A new notice letter should be issued to the Veteran in accordance with Kent v. Nicholson.  The Veteran should be informed that a claim for service connection for hypertension was previously denied in July 1987.  The letter should also inform the Veteran as to the bases for the July 1987 denial.  The letter should also inform the Veteran that in order to reopen his claim he must submit "new and material evidence" (e.g., evidence not previously submitted) in support of his claim.  The letter should define for the Veteran what "new and material evidence" is and the types of evidence and information that is necessary to substantiate his underlying claim of service connection for hypertension, claimed as being secondary to PTSD.

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his hypertension.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After completion of the above development, and any other development deemed necessary by the RO, the Veteran's claim of entitlement to service connection for hypertension, claimed as being secondary to PTSD, should be readjudicated on both a direct and secondary service connection basis.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


